By JUDGE J. M. H. WILLIS, JR.
The defendant William C. Tignor was not, on the occasions complained of, an employee of the Commonwealth of Virginia. Rather, the Public Welfare Board of Stafford County, Virginia, was a county institution, and Mr. Tignor, as Director of the Stafford County Department of Social Services, was a county employee.
The Commonwealth of Virginia is not responsible under the doctrine of respondeat superior for the complained of acts by Mr. Tignor, nor are those acts embraced within the scope of the Virginia Tort Claims Act. Virginia Code Section 8.01-195.1 et seq. The plea of sovereign immunity, demurrer and motion to dismiss filed by the Commonwealth of Virginia will be sustained, and this action will be dismissed as to it.
The Public Welfare Board of Stafford County, Virginia, and the defendant William C. Tignor, in . his capacity as Director of the Stafford County Department of Social Services, say that the plaintiff may not prosecute her claims herein against them because of her failure to comply with the requirements of Virginia Code Section 15.1-550 et seq. These requirements are jurisdictional. The plaintiff concedes that this point is well taken if the Board and Mr. Tignor are held to be an agency and an employee of the county, not of the state. The court has determined that such is the case. The demurrer and plea *348of immunity of the Public Welfare Board of Stafford County, Virginia, and of William C. Tignor in his capacity as Director of the Stafford County Department of Social Services will be sustained, and this action will be dismissed as to them. This case will continue as to William C. Tignor in his individual capacity.